Citation Nr: 1015072	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for temporomandibular 
joint disease (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for sinusitis, 
bilateral leg disabilities, a cervical spine disability, and 
TMJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims. 

First, although the Veteran contends that her first period of 
active duty was from November 1978 to September 1982, and 
there are service medical records of record correlating with 
these dates, presently, no service separation papers are of 
file relating to this period of service.  Accordingly, in 
order to verify the dates of the Veteran's service, her 
service personnel record should be obtained and associated 
with the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran contends that she has received treatment for her 
disabilities at the VA medical facility located in Tampa, 
Florida, including X-rays of her cervical spine in 2003.  To 
date, no VA records have been requested or obtained.  Because 
these records may include information pertinent to the 
Veteran's claims, they should be obtained and associated with 
the file.  

The Veteran contends that since she separated from service, 
she received treatment for her disabilities from MacDill Air 
force Base and from Griffis Air force Base.  Thus far, 
medical records at the Griffis Air force Base have not yet 
been requested.  And, although MacDill Air force Base replied 
in October 2003 that no records existed for the Veteran since 
the year 2000, further attempts should be made to inquire 
whether the Veteran's records are kept under the name of her 
spouse, as she indicates that they might be, and whether any 
records exist prior to the year 2000.  

In April 2005, the Veteran's physician, Dr. Miller, submitted 
a statement that the Veteran had been a patient of his for 
many years, and that he had treated her for chronic neck pain 
and fibromyalgia.  He believed that her current cervical 
spine disability is related to her years in service.  
However, only a portion of the medical records from that 
physician have been obtained as part of the records received 
from  Dr. Enriquez.  Because it appears that the Veteran has 
been treated by Dr. Miller for many years, further attempts 
should be made to obtain and associate with the file a 
complete records of treatment by this physician.

Finally, although the RO requested records from Dr. Kaye and 
Dr. Oksenholt and no response was received, a second request 
should be made.  38 C.F.R. § 3.159(c)(1) (2009).  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for service connection for 
a cervical spine disability, the Veteran contends that she 
injured her back while working on computers while in service.  
She contends that at the time, she was given a neck brace for 
the pain.  Service medical records reflect the in April 1982, 
the Veteran reported that her back hurt in between the 
shoulder blades.  In February 1986, she reported that after 
awakening three days previously, she experienced a kink in 
the right side of her neck, posteriorly.  It was hard to find 
comfort when sleeping.  Physical examination revealed spastic 
muscles in the right cervical and mid-upper dorsal of the 
back.  The diagnosis was cervical myalgia.  She was 
prescribed pain medication and referred for physical therapy.  
The Veteran then completed two physical therapy sessions and 
given a moist heat pack for her neck.  Later that month, she 
canceled her appointment and stated that her neck was feeling 
better.  Following service, the Veteran contends that she 
received treatment from a chiropractor her cervical spine, 
though those records were confirmed to no longer exist.  
Private treatment records show that in May 1998, she 
complained of neck pain when she was being treated for sinus 
congestion.  No diagnosis was given.  In April 1999, she 
reported having neck pain.  Physical examination revealed 
tenderness in the neck tendon and trapezius muscles.  The 
assessment was neck strain.  In October 2000, she reported 
that she experienced neck pain at times.  The diagnosis was 
neck strain.  In April 2005, the Veteran's private physician 
submitted an opinion that the physical duties that the 
Veteran completed in service caused her current cervical 
spine problems.  

With regard to the Veteran's claim for service connection for 
a bilateral leg disability, claimed as bilateral shin 
splints, the Veteran contends that in 1979, she fell off a 
ladder while painting and injured her legs.  She contends 
that she was told to stay off of her legs for a few days.  
She contends that her legs have hurt ever since, but that no 
physician has diagnosed the problem.  Service medical records 
reflect that in December 1978, the Veteran reported that both 
of her legs hurt and she had right leg pain.  Her right leg 
was tender in the hamstring and her feet were tender.  The 
assessment was pressure area, both feet, and pulled 
hamstring.  The Veteran was given pain medication and a heat 
pack for relief.  In January 1979, she was placed on physical 
profile for seven days for a pulled hamstring.  In August 
1979, the Veteran was found to have muscle spasms in both 
legs.  In November 1982, she reported that she had fallen off 
of a table four days previously.  X-ray examination revealed 
no fracture of the ribs or sternum.  Post-service medical 
records reflect that in August 2000, the Veteran reported 
that at bedtime, her legs were painful.  She was diagnosed 
with restless leg syndrome. 

With regard to the Veteran's claim for service connection for 
sinusitis, service medical records reflect numerous entries 
where the Veteran was treated for congestion, sore throat, 
runny nose, and cough.  In August 1979, she was treated for 
sinus headaches.  In September 1979, she was treated for a 
"stuffed head," trouble breathing, and a sore throat.  The 
diagnosis was viral bronchitis.  In March 1982, she was 
treated for itchy red eyes, related to allergies.  In April 
1982, she was treated for pharyngitis, rule out strep throat.  
In March 1983, she complained of a sore and scratchy throat.  
She did not have a fever or body aches.  Throat examination 
was normal.  In August 1983, she complained of head 
congestion and a sore throat.  She was coughing mucus.  In 
January 1984, she was treated for an upper respiratory 
infection, and prescribed cold medication.  In September 
1984, she was treated for nasal congestion and cold symptoms.  
The diagnosis was rhinitis.  Finally, in January 1985, she 
was treated for laryngitis, when she lost her voice and had a 
sore throat and nasal congestion.  Post-service private 
treatment records show continuous treatment for sinusitis.  
In June 1999 and in November 2002, the Veteran was diagnosed 
was chronic sinusitis. 

With regard to the Veteran's claim for service connection for 
TMJ, the Veteran contends that she was told that she had TMJ 
while in service related to anxiety.  Service medical records 
reflect that in April 1979, the Veteran was diagnosed with 
TMJ.  Her symptoms were symptomatic at times, with pain and 
limitation of opening.  There were no significant occlusal 
problems.  She was instructed to apply warm moist heat to the 
area when symptomatic.  In May 1979, the Veteran was referred 
for examination of her jaw alignment and bite.  Post-service 
treatment are negative for any treatment or diagnosis of TMJ.  
However, the Veteran is competent to state that she currently 
suffers from the symptoms of TMJ, as symptoms of pain and 
limitation of opening of the jaw come to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

Because the Veteran is competent to testify as to the 
continuity of symptomotology of neck pain, sinusitis, 
bilateral leg problems, and TMJ, and she has not yet been 
afforded a VA examination with respect to these claims, the 
relationship between the Veteran's current symptomotology and 
those that she experienced in service remains unclear to the 
Board, and a remand for etiological opinions is therefore 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran' service personnel 
records from the National Personnel 
Records Center (NPRC), or other 
appropriate storage facility.  The records 
should be associated with the claims file.  
All efforts to obtain records should be 
fully documented.

2.  Obtain and associate with the claims 
file all available records from the VA 
medical center in Tampa, Florida.  

3.  Request the Veteran's medical records 
from MacDill Air Force Base and Griffis 
Air Force Base, using the Veteran's full 
name and two prior last names, and also 
the Veteran's spouse's full name.  

4.  After receiving the necessary 
authorization from the Veteran, obtain the 
Veteran's medical records from Dr. Jeffrey 
Miller.  All attempts to secure these 
records must be documented in the claims 
folder.

5.  After receiving the necessary 
authorization from the Veteran, obtain the 
Veteran's medical records from Dr. Kaye 
and Dr. Oksenholt in Lincoln City, Oregon.  
All attempts to secure these records must 
be documented in the claims folder.

6.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between her cervical 
spine disability and her period of active 
service.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided. The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that her cervical 
spine disability is etiologically related 
to the Veteran's period of service.  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding her symptoms in 
service and her statements of continuous 
symptoms of neck problems after service. 
Any opinion reached should be reconciled 
with the April 2005 private opinion 
relating the Veteran's current cervical 
spine problems with her service.  If the 
Veteran's current cervical spine problems 
are attributable to factors unrelated to 
her military service, the examiner should 
specifically so state.

7.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between her any bilateral 
leg disabilities found and her period of 
active service.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that a 
right or left leg disability is 
etiologically related to the Veteran's 
period of service.  In addition to the 
service medical records, the examiner 
should consider the Veteran's statements 
regarding her symptoms in service and her 
statements of continuous symptoms of leg 
problems after service.  If the Veteran's 
current bilateral leg problems are 
attributable to factors unrelated to her 
military service, the examiner should 
specifically so state.

8.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between her sinusitis and 
her period of active service.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided. The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current sinusitis is 
etiologically related to the Veteran's 
period of service, including her many 
records of treatment for upper respiratory 
infections.  In addition to the service 
medical records, the examiner should 
consider the Veteran's statements 
regarding her symptoms in service and her 
statements of continuous symptoms of sinus 
problems after service.  If the Veteran's 
current sinus problems are attributable to 
factors unrelated to her military service, 
the examiner should specifically so state.

9.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current TMJ 
and her period of active service.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided. 

a)  Is there a current diagnosis of 
TMJ?

b)  Is it is at least as likely as 
not (50 percent probability or 
greater) that the Veteran's current 
TMJ is etiologically related to the 
Veteran's period of service.  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding her symptoms in service 
and her statements of continuous 
symptoms after service.  If the 
Veteran's current jaw disability is 
attributable to factors unrelated to 
her military service, the examiner 
should specifically so state.

10.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


